IN THE SUPREME COURT OF THE STATE OF DELAWARE

BENJAMIN CRUMP,                              §
                                             §      No. 2, 2018
         Defendant Below,                    §
         Appellant,                          §      Court Below: Superior Court of the
                                             §      State of Delaware
         v.                                  §
                                             §      Cr. ID No. 84001366DI (N)
STATE OF DELAWARE,                           §
                                             §
         Plaintiff Below,                    §
         Appellee.                           §

                               Submitted: June 18, 2018
                               Decided:   August 7, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                          ORDER

         Having considered the appellant’s opening brief, the State’s motion to affirm,

and the record on appeal from the Superior Court’s decision denying the appellant’s

second motion for postconviction relief and granting his counsel’s motion to

withdraw, we find it manifest that the judgment below should be affirmed on the

basis of the Superior Court’s well-reasoned decision dated December 14, 2017.*

         NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                             BY THE COURT:


                                             /s/ Gary F. Traynor
                                             Justice

*
    State v. Crump, 2017 WL 6403510 (Del. Super. Ct. Dec. 14, 2017).